                                          Case 4:20-cv-05993-JSW Document 22 Filed 04/27/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STRIKE 3 HOLDINGS, LLC,                            Case No. 20-cv-05993-JSW
                                                         Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE AND
                                                  v.                                        VACATING CASE MANAGEMENT
                                   9
                                                                                            CONFERENCE
                                  10     JOHN DOE INFRINGER IDENTIFIED AS
                                         USING IP ADDRESS 67.180.64.55,                     Re: Dkt. No. 21
                                  11                     Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          After three continuances of the case management conference, the Court had set the initial

                                  14   conference for this Friday, April 20, 2021. The Court has not received the parties’ joint case

                                  15   management conference statement which was due to be filed by no later than April 23, 2021.

                                  16   Accordingly, the case management conference is HEREBY VACATED.

                                  17          In addition, Plaintiff is HEREBY ORDERED to show cause in writing by no later than

                                  18   May 5, 2021, why this case should not be dismissed for failure to prosecute. Plaintiff is

                                  19   admonished that failure to timely respond this Order shall result in dismissal of this action without

                                  20   further notice.

                                  21          IT IS SO ORDERED.

                                  22   Dated: April 27, 2021

                                  23                                                    ______________________________________
                                                                                        JEFFREY S. WHITE
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
